UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 19, OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 333-57925 Perkins & Marie Callender’s Inc. (Exact name of registrant as specified in its charter) Delaware 62-1254388 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 6075 Poplar Avenue, Suite 800, Memphis, TN 38119 (Address of principal executive offices) (Zip code) (901) 766-6400 (Registrant’s telephone number, including area code) Indicate by R whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesRNo0 Indicate by Rcheck mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo0 Indicate by R whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Check one: Large accelerated filer£ Accelerated filer £ Non-accelerated filerR (Do not check if a smaller reporting company) Smaller reporting company£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£NoR Number of shares of common stock outstanding as of June 3, 2009: 10,820. TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Page Item 1. Financial Statements: Consolidated Statements of Operations (Unaudited) – Quarters Ended April 19, 2009 and April 20, 2008 2 Consolidated Balance Sheets – April 19, 2009 (Unaudited) and December 28, 2008 3 Consolidated Statements of Cash Flows (Unaudited) – Quarters Ended April 19, 2009 and April 20, 2008 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 32 PART II — OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3.Defaults Upon Senior Securities 33 Item 4.Submission of Matters to a Vote of Security Holders 33 Item 5.Other Information 33 Item 6. Exhibits 33 SIGNATURE 34 Ex-31.1 Section 302 Certification of the CEO Ex-31.2 Section 302 Certification of the CFO Ex-32.1 Section 906 Certification of the CEO Ex-32.2 Section 906 Certification of the CFO Table of Contents PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PERKINS & MARIE CALLENDER’S INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands) Quarter Quarter Ended Ended April 19, 2009 April 20, 2008 REVENUES: Food sales $ 160,877 173,468 Franchise and other revenue 8,376 8,932 Total revenues 169,253 182,400 COSTS AND EXPENSES: Cost of sales (excluding depreciation shown below): Food cost 42,974 50,402 Labor and benefits 55,325 59,489 Operating expenses 45,701 46,953 General and administrative 14,089 15,017 Depreciation and amortization 7,356 7,606 Interest, net 13,615 10,277 Asset impairments and closed store expenses 862 76 Other, net (961 ) (59 ) Total costs and expenses 178,961 189,761 Loss before income taxes (9,708 ) (7,361 ) Provision for income taxes - (181 ) Net loss (9,708 ) (7,542 ) Less: net earnings attributable to noncontrolling interests 46 46 Net loss attributable to Perkins & Marie Callender's Inc. $ (9,754 ) (7,588 ) The accompanying notes are an integral part of these consolidated financial statements. 2 Table of Contents PERKINS & MARIE CALLENDER’S INC. CONSOLIDATED BALANCE SHEETS (In thousands) April 19, December 28, 2009 2008 ASSETS (Unaudited) CURRENT ASSETS: Cash and cash equivalents $ 3,283 4,613 Restricted cash 9,872 10,140 Receivables, less allowances for doubtful accounts of $939 and $954 in 2009 and 2008, respectively 16,214 21,386 Inventories 11,434 12,300 Prepaid expenses and other current assets 4,415 2,996 Total current assets 45,218 51,435 PROPERTY AND EQUIPMENT, net of accumulated depreciation and amortization of $130,094 and $125,951 in 2009 and 2008, respectively 87,974 93,500 INVESTMENT IN UNCONSOLIDATED PARTNERSHIP 38 48 GOODWILL 9,836 9,836 INTANGIBLE ASSETS, net of accumulated amortization of $20,689 and $19,963 in 2009 and 2008, respectively 150,121 150,847 OTHER ASSETS 17,546 17,842 TOTAL ASSETS $ 310,733 323,508 The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents PERKINS & MARIE CALLENDER’S INC. CONSOLIDATED BALANCE SHEETS (In thousands, except par and share amounts) April 19, December 28, 2009 2008 LIABILITIES AND EQUITY (DEFICIT) (Unaudited) CURRENT LIABILITIES: Accounts payable $ 13,356 18,295 Accrued expenses 47,522 47,040 Franchise advertising contributions 5,430 5,316 Current maturities of long-term debt and capital lease obligations 373 382 Total current liabilities 66,681 71,033 LONG-TERM DEBT, less current maturities 316,317 316,534 CAPITAL LEASE OBLIGATIONS, less current maturities 13,596 13,715 DEFERRED RENT 15,751 15,343 OTHER LIABILITIES 19,029 17,741 EQUITY (DEFICIT): Common stock, $.01 par value; 100,000 shares authorized; 10,820 issued and outstanding 1 1 Additional paid-in capital 149,851 149,851 Accumulated other comprehensive income (loss) (9 ) (4 ) Accumulated deficit (270,675 ) (260,921 ) Total stockholder's investment (deficit) (120,832 ) (111,073 ) Noncontrolling interests 191 215 Total equity (deficit) (120,641 ) (110,858 ) TOTAL LIABILITIES AND EQUITY (DEFICIT) $ 310,733 323,508 The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents PERKINS & MARIE CALLENDER’S INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Quarter Quarter Ended Ended April 19, 2009 April 20, 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (9,708 ) (7,542 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization 7,356 7,606 Asset impairments 202 232 Amortization of debt discount 474 102 Other non-cash income and expense items (709 ) (223 ) Loss (gain) on disposition of assets 660 (156 ) Equity in net loss (income) of unconsolidated partnership 10 (2 ) Net changes in operating assets and liabilities 3,399 (9,349 ) Total adjustments 11,392 (1,790 ) Net cash provided by (used in) operating activities 1,684 (9,332 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment (2,474 ) (5,728 ) Proceeds from sale of assets 476 - Net cash used in investing activities (1,998 ) (5,728 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from terminated revolver - 2,700 Repayment of terminated revolver - (3,200 ) Proceeds from Revolver 7,443 - Repayment of Revolver (8,128 ) - Repayment of Term Loan - (500 ) Repayment of capital lease obligations (128 ) (157 ) Repayment of other debt (6 ) (6 ) Debt financing costs (127 ) (1,056 ) Lessor financing of new restaurants - 1,542 Distributions to noncontrolling interest holders (70 ) (168 ) Repurchase of equity ownership units in P&MC's Holding LLC - (185 ) Net cash used in financing activities (1,016 ) (1,030 ) NET DECREASE IN CASH AND CASH EQUIVALENTS (1,330 ) (16,090 ) CASH AND CASH EQUIVALENTS: Balance, beginning of period 4,613 19,032 Balance, end of period $ 3,283 2,942 The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents PERKINS & MARIE CALLENDER’S INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (1) Organization Perkins & Marie Callender’s Inc. (together with its consolidated subsidiaries collectively the “Company”, “we” or “us”), is a wholly-owned subsidiary of Perkins & Marie Callender’s Holding Inc. Perkins & Marie Callender’s Holding Inc. is a wholly-owned subsidiary of P&MC’s Holding Corp., which is a wholly-owned subsidiary of P&MC’s Holding LLC, which is principally owned by affiliates of Castle Harlan, Inc. The Company is the sole equity holder of Wilshire Restaurant Group, LLC. The Company operates two primary restaurant concepts: (1) full-service family dining restaurants located primarily in the Midwest, Florida and Pennsylvania under the name Perkins Restaurant and Bakery (“Perkins”) and (2) mid-priced, casual-dining restaurants, specializing in the sale of pie and other bakery items, located primarily in the western United States under the name Marie Callender’s Restaurant and Bakery (“Marie Callender’s”). Through our bakery goods manufacturing segment (“Foxtail”), we also offer pies, muffin batters, cookie doughs, pancake mixes, and other food products for sale to our Perkins and Marie Callender’s Company-operated and franchised restaurants and to unaffiliated customers, such as food service distributors. Wilshire Restaurant Group, LLC owns 100% of the outstanding common stock of Marie Callender Pie Shops, Inc. (“MCPSI”). MCPSI owns and operates restaurants and has granted franchises under the name Marie Callender’s and Marie Callender’s Grill.
